United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1655
Issued: April 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 23, 2008 appellant, through her attorney, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs dated April 30, 2008 denying her
emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board for a review of a nonmerit decision.1 On
December 29, 1998 appellant, then a 39-year-old clerk, filed an occupational disease claim

1

Docket No. 03-1387 (issued March 8, 2004).

alleging that she sustained anxiety due to harassment and discrimination by her supervisor, the
denial of leave, receiving a letter of warning and working as a window clerk.
In a statement accompanying her emotional condition claim, appellant asserted, “The job
I had occasionally required me to work the window. I had not done that kind of work in three
years. That job is very stressful. I never considered myself very good at it. It was so stressful I
did not enjoy doing it.” She related that in the spring of 1997 her supervisor told her that she had
to work the window. Appellant stated:
“I told my supervisor I wanted to go back to training before I was to work the
window and face the general public. I would feel more comfortable and less
stress if I could retrain in a classroom not in public view with customers staring at
me while I made extremely stupid mistakes out of inexperience. They had also
changed a few very important pieces of equipment. They changed buttons on the
computers we use and added credit card machines. I had no idea how to use these
things. My supervisor said I did not need retraining and she was not sending me.
After a year of not working the window, the [employing establishment] is
required to send a clerk to retraining.
“I worked the window without retraining. This was extremely difficult. It was so
embarrassing when I could not remember what to do. I was constantly bothering
the clerk next to me for instructions therefore interrupting them and their
customer. Usually the first two hours working the window I was so stressed it
made work like I said, extremely difficult.”
Appellant also attributed her condition to her supervisor, Christina Williams, giving her a
letter of warning, telling her that she was unable to find her at her workstation and failing to
grant her request for time off when she injured her back.
In a report dated January 20, 1999, Dr. Heywood W. Zeidman, a Board-certified
psychiatrist, diagnosed a possible panic disorder with agoraphobia and possible major depressive
disorder “exacerbated by the pressures and stresses of work.”
In a statement received March 1, 1999, Ms. Williams related that appellant was “slow in
closing out her reports but otherwise did a satisfactory job” on the window. She attempted to use
her leave during the holidays when the employing establishment was very busy. Ms. Williams
indicated that on March 22, 1999 appellant received a letter of warning for leaving the building
without notifying any supervisors or managers. On April 14, 1999 she stated:
“[Appellant] preferred to work the early hours and dreaded working the window
which required her to handle money and interact with customers. From 1995 to
1996 I honored her request until we were so short staffed that other employees
started to complain that [she] was [not] working her bid assignment. I scheduled
[appellant] for window service and she complained that she could not work the
position. I called our training department to inquire about a refresher training and
was told that she had not been away from the position long enough to qualify for

2

retraining. [Appellant] had always worked the window in past years and she had
a window credit.”
In a statement dated April 3, 1999, appellant related that she did not work the window in
either 1995 or 1996. When she returned to working the window after three years significant
changes had occurred that warranted retraining.
By decision dated June 7, 1999, the Office denied appellant’s claim on the grounds that
she did not establish an injury in the performance of duty. It found that she did not establish any
compensable employment factors. Appellant requested an oral hearing, which was held on
December 7, 1999.
By decision dated July 11, 2000, the Office hearing representative affirmed the June 7,
1999 decision. The hearing representative determined that appellant had not been absent from
working the window long enough to require retraining.
On January 31, 2001 appellant requested reconsideration. She contended that she was
entitled to mandatory retraining because she did not work the window for three years and noted
that there were rate changes and significant changes in service. Appellant attached a bargaining
agreement advising that employees absent from positions for 541 days to three years should have
retraining if significant changes occurred and that employees absent from positions for three to
five years required retraining.
On March 9, 2001 the Office requested that the employing establishment provide the time
that appellant was away from the window. On March 26, 2001 Norman Klein advised that
appellant did not work the window for 15 months from March 1996 through June 1997. He
asserted that there were no significant changes such that she required retraining. In a response
received March 30, 2001, Ms. Williams related that appellant was not off window work for three
years. She maintained that employees did not require retraining for rate changes. Ms. Williams
advised that the introduction of a money wire service to Mexico constituted a significant change
but appellant did not have to perform that transaction.
In a report dated January 23, 2001, Dr. Flora Danque, Board-certified in family practice,
diagnosed panic disorder with agoraphobia, major depressive disorder and obsessive compulsive
disorder. She related, “The abuse, misuse, disparate treatment and maltreatment of [appellant] of
and by her supervisor, as well as the error and failure to retrain her not only caused these
disorders but also would exacerbate her medical problems and condition should she return to her
job at the [employing establishment].”
In a statement dated April 10, 2001, appellant related that she lost her stamp stock in
April 1994. She was reissued stamp stock on July 12, 1995 but did not use it until
October 1, 1997. Appellant asserted that she was away from the window for three years and
three months. She noted that she worked on the same machine but that the functions were
updated.
By decision dated May 8, 2001, the Office denied modification of its prior decision. On
August 27, 2001 appellant requested reconsideration. By decision dated October 12, 2001, the
Office denied modification of its May 8, 2001 decision. Appellant requested reconsideration on
3

February 15, 2002. She submitted clock rings dated April 1, 1994 through June 6, 1998. In a
decision dated May 17, 2002, the Office denied her request on the grounds that the evidence
submitted was irrelevant and thus insufficient to warrant review of the prior merit decision.
On March 8, 2004 the Board set aside the May 17, 2002 decision and remanded the case
for further consideration of the merits.2 By decision dated August 24, 2004, the Office found
that appellant had not established an emotional condition. It determined that she had not shown
that the window clerk position significantly changed such that she required retraining. The
Office further noted that appellant did not establish that she was away from the position for three
years.
On September 1, 2004 appellant, through her attorney, requested an oral hearing. At the
July 29, 2005 hearing, counsel specified that the main issue was whether the employing
establishment should have retrained her prior to returning her to the window. Appellant related
that she worked a variety of positions, mostly in the back, as vacation relief. She had not worked
at the window for over three weeks since 1987. Appellant received training on the window in
1987. From 1987 to 1994 she worked at the window for two hours on Saturday. In 1994 the
employing establishment took away her window stock. From 1995 to 1998 appellant worked as
vacation relief and received her window stock back. She worked approximately 90 percent of
the time in the back and 10 percent of the time in the front. Appellant worked at the window in
1998 but was uncomfortable because she had insufficient training and the computer equipment
had changed. She kept hitting the wrong buttons on the computer and money order machine. A
different supervisor advised appellant to perform different tasks simultaneously. The union
representative testified that the location where appellant worked was very busy with long lines
for window clerks.
On July 22, 2005 Ms. Williams asserted that, as demonstrated by the clock rings,
appellant was not off window work for three years. She confirmed that she received instructions
from different supervisors but noted that her orders took precedent since she was in charge.
Ms. Williams acknowledged that customer service could be stressful but noted that appellant
could have changed her bid job.3
In a decision dated September 26, 2005, a hearing representative affirmed the August 24,
2004 decision. Appellant appealed to the Board. By order dated September 18, 2007, the Board
noted that it had not received the case record from the Office and remanded the case for
reconstruction of the case record and an appropriate decision.4
By decision dated April 30, 2008, the Office found that appellant had not established an
emotional condition in the performance of duty.
2

Docket No. 03-1387 (issued March 8, 2004).

3

In a sworn affidavit dated July 26, 2005, Thomas E. Donohue, a union representative, related that he had
reviewed appellant’s clock rings and “observed that some of these clock rings had adjustments made to them. This
is typically done each day by the employee’s supervisor. It appears the supervisor made adjustments to [her] clock
rings during this period.”
4

Order Remanding Case, Docket No. 06-870 (issued September 18, 2007).

4

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.5 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.7 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.10 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and Equal Employment Opportunity complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.11 The issue is whether the claimant has
submitted sufficient evidence under the Act to establish a factual basis for the claim by
supporting his or her allegations with probative and reliable evidence.12 The primary reason for
requiring factual evidence from the claimant in support of his or her allegations of stress in the
workplace is to establish a basis in fact for the contentions made, as opposed to mere perceptions

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
8

See William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

See Michael Ewanichak, 48 ECAB 364 (1997).

11

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

12

See James E. Norris, 52 ECAB 93 (2000).

5

of the claimant, which in turn may be fully examined and evaluated by the Office and the
Board.13
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.14 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.15
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied her emotional condition claim on the
grounds that she did not establish any compensable employment factors. The Board must,
therefore, initially review whether these alleged incidents and conditions of employment are
covered employment factors under the terms of the Act.
Appellant asserted that her supervisor, Ms. Williams, harassed and discriminated against
her by failing to grant her requests for time off, looking for her when she was not at her
workstation and giving her a letter of warning. Harassment and discrimination by supervisors
and coworkers, if established as occurring and arising from the performance of work duties, can
constitute a compensable work factor.16 A claimant, however, must substantiate allegations of
harassment and discrimination with probative and reliable evidence.17 Appellant did not submit
any factual evidence in support of her allegations and thus has not established a compensable
work factor.
With regard to appellant’s allegations that management erroneously denied her leave
requests, gave her conflicting work instructions and disciplined her unfairly, the Board finds that
these allegations relate to administrative or personnel matters unrelated to the employee’s regular
or specially assigned work duties and do not fall within coverage of the Act absent evidence
showing error or abuse on the part of the employing establishment.18 Although generally related
13

Beverly R. Jones, 55 ECAB 411 (2004).

14

Dennis J. Balogh, 52 ECAB 232 (2001).

15

Id.

16

Doretha M. Belnavis, 57 ECAB 311 (2006).

17

Robert Breeden, 57 ECAB 622 (2006).

18

Jeral R. Gray, 57 ECAB 611 (2006) (the assignment of work, the handling of leave requests and disciplinary
actions are administrative functions of a supervisor and not compensable absent a showing of error or abuse on the
part of the employing establishment).

6

to the employment, they are administrative functions of the employer and not duties of the
employee.19 Ms. Williams explained that she denied appellant’s requests for unscheduled annual
leave due to the workload at the employing establishment and that appellant received a letter of
warning for leaving the building without notifying management. She noted that her work
assignments for appellant took precedence over the requests of other supervisor due to her
position. Appellant has not submitted any evidence that the employing establishment erred in
matters involving leave, the assignment of work or disciplinary actions and thus has not
established a compensable employment factor.
Appellant argued that she did not receive proper training when she worked the window in
1998. Training is a personnel matter and is not compensable absent error or abuse.20 Appellant
submitted a bargaining agreement showing that the employing establishment must provide
retraining for employees absent from working in a position over three years or when an
employee is absent from the position between 541 days and three years and a significant change
occurred. Ms. Williams asserted that appellant was not absent from the window for over three
years. She indicated that the money transfer to Mexico constituted the only significant change
and that appellant did not have to perform that duty. At the July 29, 2005 hearing, appellant
related that she worked the window on Saturdays from 1987 to 1994 and worked in the front 10
percent of the time from 1995 to 1998. She testified that she was not absent from the window for
over three years or that a significant change pertinent to her occurred which would warrant
retraining. Thus, appellant has not established a compensable work factor.
Appellant further alleged that she experienced stress performing her duties as a window
clerk. The Board has held that emotional reactions to situations in which an employee is trying
to meet her or her position requirements are compensable.21 Appellant asserted that she
experienced difficulty working the machines at the window and had to constantly ask a coworker
for assistance. Where a claimed disability results from an employee’s emotional reaction to her
regular or specially assigned duties or to an imposed employment requirement, the disability
comes within the coverage of the Act.22 Therefore, appellant has established as a compensable
employment factor that she experienced stress performing the duties of a window clerk.
Appellant’s burden of proof, however, is not discharged by establishing a compensable
factor of employment. She must also submit rationalized medical opinion evidence establishing
that her emotional condition is causally related to the accepted employment factor.23 In a report
dated January 20, 1999, Dr. Zeidman diagnosed a possible panic disorder, agoraphobia and
major depressive disorder “exacerbated by the pressures and stresses of work.” He did not
provide any rationale in support of the diagnoses or specifically discuss the compensable

19

Id.

20

James E. Norris, 52 ECAB 93 (2000).

21

Trudy A. Scott, 52 ECAB 309 (2001).

22

Robert Bartlett, 51 ECAB 664 (2000); Ernest St. Pierre, 51 ECAB 623 (2000).

23

Charles D. Gregory, 57 ECAB 322 (2006).

7

employment factor of working at the window. Consequently, Dr. Zeidman’s opinion is of
diminished probative value.24
On January 23, 2001 Dr. Danque diagnosed obsessive compulsive disorder, panic
disorder with agoraphobia and major depressive disorder. She attributed the diagnosed
conditions to mistreatment of appellant by her supervisor and the failure to retrain her.
Dr. Danque did not relate the diagnosed conditions to the identified compensable employment
factor. Her report is insufficient to meet appellant’s burden of proof.25
CONCLUSION
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2008 is affirmed as modified to find that appellant has
established a compensable employment factor.
Issued: April 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

24

Beverly R Jones, supra note 13.

25

Id.

8

